Citation Nr: 1103375	
Decision Date: 01/26/11    Archive Date: 02/01/11

DOCKET NO.  09-28 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for service connection for Sprengel's deformity.

2.  Whether new and material evidence has been received to reopen 
a claim for service connection for scoliosis.

3.  Entitlement to service connection for Sprengel's deformity.

4.  Entitlement to service connection for scoliosis.

5.  Entitlement to service connection for degenerative disc 
disease (DDD), degenerative joint disease (DJD), and chronic 
lumbar strain.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 
1968.

These matters come before the Board of Veterans' Appeals (Board) 
from an August 2008 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South Carolina. In 
that decision, the RO denied entitlement to service connection 
for DJD/lower back pain, and also denied the Veteran's 
applications to reopen his previously denied claims for service 
connection for scoliosis and Sprengel's deformity.  The claim for 
service connection for DJD/lower back pain has been 
recharacterized based on the diagnoses indicated below.

Regardless of the RO's actions with regard to the applications to 
reopen, the Board must initially determine whether new and 
material evidence has been submitted.  Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001).

In October 2010, the Veteran testified during a hearing at the RO 
before the undersigned; a transcript of that hearing is of 
record.

Additional evidence was received after notification of 
certification of the appeal to the Board, including an October 
2010 letter from Dr. Weaver along with a waiver of initial RO 
review of this letter.  As the Board is granting each claim 
decided herein, consideration of remand for review of any of this 
evidence is unnecessary.  38 C.F.R. § 20.1304(c).

The issues of entitlement to service connection for Sprengel's 
deformity and scoliosis are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  In a September 1973 rating decision, the RO denied the 
Veteran's claims for entitlement to service connection for left 
shoulder Sprengel's deformity and scoliosis.  The Veteran did not 
appeal this decision.

2.  In a December 2002 rating decision, the RO denied the 
Veteran's application to reopen his claim for entitlement to 
service connection for left shoulder Sprengel's deformity.  The 
Veteran appealed this decision, but subsequently withdrew his 
appeal.

3.  Evidence received since the September 1973 RO decision with 
regard to scoliosis and since the December 2002 decision with 
regard to left shoulder Sprengel's deformity relates to the bases 
of the prior denials.

4.  Lumbar spine DDD, DJD, and chronic lumbar strain are related 
to service.


CONCLUSIONS OF LAW

1.  The September 1973 decision that denied the claim for 
entitlement to service connection for scoliosis is final.  38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2010).

2.  The December 2002 decision that denied the application to 
reopen the claim for entitlement to service connection for left 
shoulder Sprengel's deformity is final.  38 U.S.C.A. § 7105(c); 
38 C.F.R. § 20.1103.

3.  Evidence received since the September 1973 and December 2002 
decisions is new and material with regard to the claims for 
service connection for scoliosis and left shoulder Sprengel's 
deformity, and the claims are reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2010).

4.  Lumbar spine DDD, DJD, and chronic lumbar strain were 
incurred in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2010).  

However, as the Board is granting the only claims being decided, 
i.e., the applications to reopen and the claim for service 
connection a lumbar spine DDD, DJD, and chronic lumbar strain, 
these claims are substantiated, and there are no further VCAA 
duties with regard to them  Wensch v. Principi, 15 Vet App 362, 
367-368 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (VA not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the 
notice and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice and 
assistance).

The Board notes that, in a hearing before the undersigned, the 
Veteran was informed that it was incumbent upon him to submit any 
potentially relevant evidence in his possession in support of his 
claims, in particular evidence showing a relationship between his 
back disability and service, and the claims file was left open 
for 30 days in order to allow him time to submit additional 
evidence.  The undersigned also explained the basis of the prior 
denial and the distinction between congenital defects and 
acquired pathology, which is a crucial question in analyzing the 
Veteran's claims as discussed below.  Hearing transcript, at 3.  
This action provided an opportunity for the Veteran and his 
representative to introduce material evidence and pertinent 
arguments, in compliance with 38 C.F.R. § 3.103(c)(2) (2010).  
See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Applications to Reopen

Generally, a claim which has been denied in a final unappealed 
rating decision may not thereafter be reopened and allowed.  38 
U.S.C.A. § 7105(c).  An exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, VA shall reopen the claim and review the former 
disposition of the claim.

For applications to reopen received after August 21, 2001, new 
evidence is defined as existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means evidence that, 
by itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence previously of record, and must raise a 
reasonable possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) has 
held, however, that evidence that is merely cumulative of other 
evidence in the record cannot be new and material even if that 
evidence had not been previously presented to the Board.  Anglin 
v. West, 203 F.3d 1343 (2000).

In deciding whether new and material evidence has been submitted 
the Board looks to the evidence submitted since the last final 
denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 
273, 285 (1996).

In September 1973, the RO denied the Veteran's claims for service 
connection for scoliosis and left shoulder Sprengel's deformity.  
The Veteran was notified of this denial in October 1973 but did 
not appeal.  Therefore, this denial became final.  See 
38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  The RO's denial was 
based on its classification of scoliosis and left shoulder 
Sprengel's deformity as constitutional or developmental defects, 
which are not disabilities for which service connection may be 
granted.  (The Board notes that the applicable regulation, 38 
C.F.R. § 3.303(c), actually provides that congenital or 
developmental defects as such are not "diseases or injuries" 
within the meaning of applicable legislation).  The evidence 
before the RO included the March 1966 preinduction examination 
report containing a diagnosis of scoliosis, and service treatment 
X-ray reports containing diagnoses of left shoulder Sprengel's 
deformity.

In December 2002, the RO denied the Veteran's application to 
reopen his previously denied claim for entitlement to service 
connection for left shoulder Sprengel's deformity. The Veteran 
filed a notice of disagreement, the RO issued a statement of the 
case, and the Veteran filed a timely substantive appeal.  
However, prior to the claim being certified to the Board, the 
Veteran filed an August 2003 appeal status election form in which 
he requested that his appeal be withdrawn.  As this letter 
complied with the requirements for withdrawal of the appeal, the 
Veteran's appeal from the December 2002 denial of his application 
to reopen his previously denied claim for entitlement to service 
connection for left shoulder Sprengel's deformity was considered 
withdrawn.  See 38 C.F.R. § 20.204(a),(b).  Moreover, that 
withdrawal must be deemed a withdrawal of the notice of 
disagreement and substantive appeal.  See 38 C.F.R. § 20.204(c).  
Further, new and material evidence was not received prior to the 
expiration of the appeal period.  38 C.F.R. § 3.156(b). 
Therefore, the RO's December 2002 denial became final.  See 38 
U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  The December 2002 
denial noted that no evidence of a current left shoulder 
condition had been received.  The statement of the case 
indicated, "Additionally, no evidence has been submitted showing 
aggravation of a preexisting left shoulder condition."

Since the September 1973 and December 2002 denials, the most 
significant pieces of evidence received are the September 2009 VA 
examination report and October 2009 follow up opinion from the 
physician who prepared the September 2009 examination report.  In 
the September 2009 VA examination report, the examiner concluded, 
after referring to both the scoliosis and left shoulder 
Sprengel's deformity, that "any preexisting low back and 
shoulder problems were likely aggravated by service activities 
and the lifting injury documented in 1968 by the Veteran's 
history."  In his October 2009 follow up opinion, the physician 
clarified that the Sprengel's deformity preexisted service, 
reiterated that, "New anatomic worsening of the Sprengel's 
deformity was documented while on active duty," and concluded 
that the pain level and limitations "very likely were increased 
by the activities of active service."  The physician also stated 
with regard to the scoliosis that it was very often associated 
with Sprengel's deformity, there was no documentation of any 
worsening of the scoliosis while on active duty, but that the 
Veteran became symptomatic with regard to his back during 
service.  He also noted that "the normal course of scoliosis is 
slow gradual worsening over time as the patient ages."  The 
physician ultimately concluded that it was not likely that the  
Veteran's present shoulder and back difficulties were related to 
service.

While there are contradictions between the two opinions offered 
by the physician, discussed below, these opinions each addressed 
the issue of whether the Sprengel's deformity and scoliosis were 
aggravated by service.  As the prior denials were based in part 
on either characterization of the congenital condition as a 
defect or a lack of aggravation, the new evidence addressing 
aggravation relates to the bases for the prior denials, and 
reopening of the claims is warranted.  See Shade v. Shinseki, 24 
Vet. App. 110, 118 (the determination of whether newly submitted 
evidence raises a reasonable possibility of substantiating the 
claim should be considered a component of the question of what is 
new and material evidence, rather than a separate determination 
to be made after the Board has found that evidence is new and 
material).

Service Connection for Lumbar Spine DDD, DJD, and Chronic Lumbar 
Strain

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service 
connection generally requires (1) evidence of a current 
disability; (2) evidence of in-service incurrence or aggravation 
of a disease or injury; and (3) evidence of a nexus between the 
claimed in-service disease or injury and the present disability. 
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see 
also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.

The Veteran claims that he has current back and left shoulder 
disabilities that are related to service, in particular his 
carrying heavy equipment as an infantryman in Vietnam.  

November 2007 Mary Black Health System Diagnostic Center lumbar 
spine X-ray and MRI reports contain diagnoses of lumbar spine DDD 
and degenerative changes.  The September 2009 VA examiner 
diagnosed chronic lumbar strain.  The only medical opinions as to 
the etiology of the Veteran's current lumbar spine disabilities 
are the September 2009 VA examiner's opinions noted above and Dr. 
Weaver's October 2010 opinion.  The September 2009 VA examiner 
reviewed the claims file, examined the Veteran, and diagnosed 
chronic lumbar strain and scoliosis.  After noting in-service low 
back treatment, the fact that the Veteran was given a "permanent 
back profile," he concluded that any preexisting low back 
problems were likely aggravated ("very well aggravated") by 
service activities and the lifting injury documented in 1968 by 
the Veteran's history.

In his follow up opinion, the physician drew the opposite 
conclusion, noting that there was no evidence of treatment for 
the lifting injury in the service treatment records, that the 
separation examination report was normal with a negative history, 
and that the Veteran had four post-service motor vehicle 
accidents.  He opined that while the preexisting spine condition 
became symptomatic during service, it was not likely worsened 
during service.  He also noted that the post service motor 
vehicle accidents would cast doubt on the scoliosis being the 
primary cause of the present back problems.

The October 2010 opinion is flawed because the examiner based his 
conclusion in part on the fact that the service treatment records 
were negative for a lifting injury of the type described by the 
Veteran.  However, the Veteran testified to in service back 
related injury due to lifting infantry equipment, and the Board 
finds this testimony credible and consistent with the 
circumstances of his service, including his military occupation 
specialty of light weapon infantryman as indicated on his DD Form 
214.  Thus, the October 2009 opinion as to the etiology of the 
Veteran's back disability is inadequate.  See Dalton v. 
Nicholson, 21 Vet.App. 23, 39 (2007) (finding a medical 
examination inadequate where the examiner "impermissibly ignored 
the appellant's lay assertions that he had sustained a back 
injury during service").

In his October 2010 letter, Dr. Weaver, the Veteran's treating 
physician, conceded that he did not have details of the exact 
dates, but, per the Veteran's history, he had to leave infantry 
service and be transferred because of a back injury.  Dr. Weaver 
concluded, "It is reasonable to assume that there is a 
connection between his back pain now and his back injury in 
Vietnam."

Taken together, the September 2009 VA examiner's opinion and Dr. 
Weaver's October 2010 opinion are more probative than the October 
2009 opinion.  The September 2009 VA examiner explained the 
reasons for his conclusions based on an accurate characterization 
of the evidence of record and Dr. Weaver indicated that the 
Veteran's current back disabilities were related to service.  In 
contrast, the October 2009 opinion was flawed as indicated above.  
As the weight of the evidence indicates that that the Veteran's 
current lumbar spine DDD, DJD, and chronic lumbar strain are 
related to service, service connection for this disability is 
warranted.




ORDER

The application to reopen a claim for service connection for 
Sprengel's deformity is granted.

The application to reopen a claim for service connection for 
scoliosis is granted.

Entitlement to service connection for lumbar spine DDD, DJD, and 
chronic lumbar strain is granted.


REMAND

As noted, the pre-induction examination report noted moderate 
scoliosis, and X-ray reports beginning in November 1966 contained 
diagnoses of left shoulder Sprengel's deformity.

The Veteran's scoliosis and left shoulder Sprengel's deformity 
are congenital conditions.  A January 1984 Spartanburg General 
Hospital radiology report indicates that they are "congenital 
variations," and the Veteran does not dispute this 
characterization, or that these conditions preexisted service.  
Rather, he has consistently argued that they are congenital 
diseases that were aggravated by service.

The Court has held that "to properly analyze a claim for 
compensation for a congenital condition, the Board must 
appropriately classify the condition."  Quirin v. Shinseki, 22 
Vet. App. 390, 394 (2009).  This classification is crucial, 
because a congenital defect is not a disease or injury within the 
meaning VA's compensation laws and regulations, whereas 
congenital diseases may be service connected if they are 
aggravated by service.  Id.; VAOPGCPREC 82-90 (July 18, 1990).  
Given that the September 2009 VA examiner indicated that the 
Veteran's Sprengel's deformity and scoliosis were aggravated by 
service, but gave a contrary opinion in October 2009, and did not 
indicate whether the Veteran's Sprengel's deformity and scoliosis 
were congenital defects or congenital diseases, a remand is 
warranted for a clearer answer to this medical question.  See 
VAOPGCPREC 82-90 ("in the adjudication of claims for service-
connection for conditions of congenital or developmental origin, 
close attention must be paid to the question of whether the 
condition is a disease process or is simply a defect or 
abnormality.  In many instances, it may be necessary for VA 
adjudicators to seek guidance from medical authorities regarding 
the proper classification of a medical condition at issue").

Accordingly, the claims for service connection for Sprengel's 
deformity and scoliosis are REMANDED for the following action:

Schedule the Veteran for a VA examination 
as to the nature of his Sprengel's 
deformity and scoliosis.  All necessary 
tests should be conducted.

The claims file must be sent to the 
examiner for review.

As to each of these congenital conditions, 
the examiner should indicate whether it is 
a congenital defect or a congenital 
disease.

If either or both are congenital diseases, 
the examiner should indicate whether the 
congenital disease was aggravated beyond 
its natural progression by service.

A complete rationale should accompany any 
opinion provided.

If upon completion of the above action any benefit sought remains 
denied, the case should be returned to the Board after compliance 
with requisite appellate procedures.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


